SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

307
CA 13-01656
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, PERADOTTO, AND WHALEN, JJ.


NANCY MARRERO, PLAINTIFF-APPELLANT-RESPONDENT,

                      V                                             ORDER

PAUL FREDERICK GANDOLFO,
DEFENDANT-RESPONDENT-APPELLANT.
----------------------------------------------
PAUL FREDERICK GANDOLFO, THIRD-PARTY
PLAINTIFF-RESPONDENT-APPELLANT,

                      V

ALBA A. BAEZ, THIRD-PARTY
DEFENDANT-RESPONDENT-APPELLANT.


BARRY J. DONOHUE, TONAWANDA, FOR PLAINTIFF-APPELLANT-RESPONDENT.

LAW OFFICES OF DANIEL R. ARCHILLA, BUFFALO (JOAN M. RICHTER OF
COUNSEL), FOR DEFENDANT-RESPONDENT-APPELLANT AND THIRD-PARTY
PLAINTIFF-RESPONDENT-APPELLANT.

BARTH SULLIVAN BEHR, BUFFALO (ANDREW J. KOWALEWSKI OF COUNSEL), FOR
THIRD-PARTY DEFENDANT-RESPONDENT-APPELLANT.


     Appeal and cross appeals from an order of the Supreme Court, Erie
County (Timothy J. Drury, J.), entered March 25, 2013. The order
denied the motions of the respective parties for summary judgment.

     Now, upon reading and filing the stipulation to withdraw appeal
signed by the attorneys for the parties,

     It is hereby ORDERED that said cross appeal taken by third-party
defendant is unanimously dismissed upon stipulation and the order is
affirmed without costs.




Entered:    March 21, 2014                       Frances E. Cafarell
                                                 Clerk of the Court